DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Response to Amendment
Applicant's submission filed on 06 July, 2021 has been entered. Claims 11-6, 8-9 and 11-12 have been amended. Claims 1-13 have been currently cancelled. No claim has been currently cancelled or newly added. As a result, claims 1-14 are now pending in this application.

Rejections of claims 1-4, 6 and 12 under 35 U.S.C 112 (b), lack of antecedent basis for the limitation in the claim have been withdrawn in the light of amendment filed on 07/06/2021.
                                             Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 and 06/14/2021 have been considered by the examiner.

                                          Response Arguments
Applicant's remark filed 06 July, 2021. The Applicant’s remark and amendments to the claims 14-19 were considered with the results that follow.

Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
a)      In re page 8, Applicant respectfully submits that nothing in that citation of Soroca teaches, suggest, requires, or has anything to do with geographical proximity of an appliance with content to a user device. 
In response, the Examiner respectfully disagrees. In paragraphs [0073] teaches a plurality of computer applications, devices, components, facilities, and systems, as well as a plurality of data facilities, including various data sources.  The foregoing may be centrally located or geographically dispersed, may be locally and/or remotely interconnected and [0077] of Soroca teaches the wireless communication facility may be linked to a locator facility that generates information about the location of the user (including geographic location, proximity to other locations, network location, or other location information). Examiner correlates mobile communication facility as local network appliances are geographically located and interconnected to the user devices in order to distribute information.

In response, the Examiner respectfully disagrees. In paragraphs [0089]-[0093] of Bakhash teaches the 3D GUI program allows the end user to publish their spaces to a GUI server, such as by clicking a publish button or the like within the program.  The 3D GUI program saves the file by uploading it or pushing it to the server and creates an address for this file as a URL, wherein one or multiple users could visit this published URL at the same time, and visiting this URL would launch the 3D GUI Active X control on each of the end users' client computers and independently download the most recent version of the file to each of the multiple users' computers. Paragraph [0187] further teaches the display of 3D on a computer screen may involve a run-time execution model that plays a previously programmed 3D space like a tape-recording or animation in a window or web browser as a one-way broadcast medium. Examiner correlates Bakhash’s three dimensional graphical user interface which provide a run-time execution model that plays a previously programmed 3D space like a tape-recording or animation in a window or web browser as a one-way broadcast as ‘content chennel’ which broadcasting program to the user.
However, the examiner agrees the cited reference, Soroca in view of Bakhash do not teach the newly amended limitation “storing, in one or more computers within the computer network, aggregated metadata comprising mined user request data and derived response metadata of a group of anonymous users”, therefore the argument have been fully considered and are persuasive. The rejection has been withdrawn 
Liu’s invention involves organizing contextual data into group of slices with group label, and providing contextual slices and group label to user. In paragraph [0118] of Liu teaches obtaining the contextual pattern by receiving additional groups of temporally contiguous labelled contextual slices identified by the user based on an analysis of anonymized contextual slices from various users. Contextual patterns may also be retrieved from a storage containing previously inferred or received contextual patterns.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Adam Soroca et al. (US Patent Publication No. US 2010/0094878 A1, hereafter referred to as “Soroca”) in view of Alan Linchuan Liu et al. (Patent Publication Application No.: US 2015/0088492 A1, hereinafter ‘Liu’), and further in view of E. Eddie et al. (Patent Publication Application No.: US 2007/0070066 A1, hereinafter ‘Bakhash’).

With respect to claim 1, Soroca teaches a method for ontological evaluation and filtering of digital content to provide the content to a client device connected to a local network at extremely fast data rates without at least some of the delays and latency associated with conventional internet downloads comprising: 
receiving, in a local network appliance that forms part of a computer network, a user request for content wherein the local network appliance is located geographically proximate to the user (see Para [01056], a user of a mobile communication facility may access a content, such as a webpage, for viewing within the display of the mobile communication facility, and Para [0073] teaches a plurality of computer applications, devices, components, facilities, and systems, as well as a plurality of data facilities, including various data sources.  The foregoing may be centrally located or geographically dispersed, may be locally and/or remotely interconnected and [0077] teaches mobile communication facility 102 may be a web appliance, network appliance that generates information about the location of the user such as geographic location, proximity to other locations),
‘a search may be initiated on a phone idle screen (which may be coupled with one or more implicit queries), a Wireless Access Protocol ("WAP") site, a mobile storefront, or from a highlighted selection of text (e.g., from a website, email, SMS, or other format) (i.e. metadata associated with the user request)’, or the search may be triggered by other website or local (e.g., cellular phone or other wireless device) activity, and also, Para [0102] teaches, a wireless provider may provide ‘query search capabilities such that information available to the wireless provider such as mobile subscriber characteristics, advertiser data, walled garden content, and the like may be searched based on a query entered by a user on an mobile communication facility’ (i.e. metadata that is associated with the user request)),
evaluating, in one or more computers within the computer network, metadata associated with a response to the user request (see Para [0108], a user to review and interact with search query results while a network search is proceeding.  Given that search results may change quickly at least in part due to the dynamic nature of mobile content, search results from local storage may be identified as such to the user.  The local results may also be identified in other ways to facilitate a user's understanding of the results.  For example, ‘a local result that was last updated more than a minimum amount of time, such as 2 days, may be identified by highlighting the item on the mobile communication facility 102 display with a contrasting color such as yellow.  If the results are older than a maximum time, such as a week, they may be highlighted with red (i.e. evaluating metadata with a response to a user request)) and determining, in one or more computers within the computer network, if the user-requested content is already available on a central processing cloud or a local network appliance (see Para [0109], when connected to a network, and ‘a user selects a local result, the mobile communication facility 102 may automatically use a corresponding link downloaded  from the search results of the network resources.  This may facilitate a user accessing the latest mobile content associated with a local search result (i.e. content availability’)’ for example, a user may search for nearby movie theaters to see what is playing tonight, then the link may direct the user to the current movie listing on the website instead of an older listing associated with the link stored in cache on the mobile communication facility 102 (i.e. if the requested content is available on a cloud system then the mobile communication facility automatically use a corresponding link to download from the search results of the network resources), 

if the response is received from an external source in the central processing cloud, deriving metadata representative of the response and storing such metadata in computer memory (see Para [0143], the information such as header data, metadata, or search query results such a list of websites stored locally may be the content provided to the mobile communication facility 102 from the user or an external source, such as every time user click the link or search by keyword, system stores those links in cache on the mobile communication facility 102 for user search history and preferences to identify relevant results),
collaborative filter may employ a two step process.  During the first step, ‘other users are identified who have similar rating patterns as those of the active user.  Secondly, the ratings obtained from these similar users provide the empiric basis for predicting information of relevance to the active user.  The collaborative filter can be both an inclusive and an exclusive process, gathering relevant information for the active user or removing incongruent information from the predictive information set (i.e. collaborative filtering process for gathering relevant information for the active user or removing incongruent information from the predictive information set corresponding as ‘using predictive algorithms to develop anonymous ontological relevancies among user-requested content’), and Para [0266] teaches ‘downloaded content and programs may be determined from a database of mobile subscriber characteristics, such as based on cellular phone usage, television viewing, Internet usage, email usage (i.e. formation of content channels)) comprising 
content that is likely to be desired for download by one or more of a group of users (see Para [0198]-[0202] teaches the algorithm facility may be a software tool used for evaluating a number of possible solutions based upon a user query. An implicit query facility may gather and download content onto the mobile communication facility in anticipation of a mobile communication facility user's desire for such information (i.e. one or more of a group of users want to download their content)).

downloaded content and programs may be determined from a database of mobile subscriber characteristics corresponding to ‘content channel’, and Para [0484], ‘pay-per-click and pay-per-call program integration onto mobile communication facilities 102 (i.e. associating one or more of the content channels with the local network appliance)’ may enable a wireless provider 108 to deliver targeted, keyword-based ads and content to mobile users searching for specific goods and services at the precise moment a user expresses a need through this channel, advertisers may pay only for the "clicks," or web site visits, they receive through their text-based advertisement.  Businesses may place their ads for specific search phrases (or "keywords") that best describe their company or products (i.e. ‘pay-per-click and pay-per-call program integration onto mobile communication facilities 102 based on specific search phrases (or "keywords") corresponding to ‘associating one or more of the content channels with the local network appliance based at least in part on the aggregated metadata’)).
 
storing on the local network appliance, as a result of the associating step, content at least part of at least one of the content channels (see Para [0178], the sponsor database may store sponsor information in an accessible form in the sponsor database to be used in the searching for information, presentation of information, accessing of information, or other activity associated with the mobile communication facility, wherein ‘the sponsor information may be used to present syndicated sponsor links, advertising, content, or other information on the mobile communication facility (i.e. storing content representative of at least part of a content channel), and Para [0266] teaches ‘downloaded content and programs may be determined from a database of mobile subscriber characteristics (i.e. content channels)).

However, Soroca does not explicitly teaches “storing, in one or more computers within the computer network, aggregated metadata comprising mined user request data and derived response metadata of a group of anonymous users,
 
However, Liu teaches “storing, in one or more computers within the computer network, aggregated metadata comprising mined user request data and derived response metadata of a group of anonymous users (see Para [0101], teaches  aggregation is the process of identifying groups of slices that correspond to at least one semantic concept and storing these groups as part of the user's storyline, and [0118] teaches the context refiner obtains the ‘contextual pattern by receiving additional groups of temporally contiguous labelled contextual slices identified by the user (i.e. aggregated metadata)’.  The context refiner identifies one or more contextual patterns from a common temporal sequence of contextual labels identified at least a threshold number of instances among the additional groups of temporally contiguous labelled contextual slices and may also be obtained based on ‘an analysis of anonymized contextual slices from various users (i.e. derived response metadata of a group of anonymous users)’)”.
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Soroca’s method for 

However, Soroca and Liu do not explicitly teaches “delivering to user devices geographically proximate to the associated local network appliance at least a portion of the content channels stored as local content on the associated local network appliance to thereby provide that content to one or more of the group of users with reduced latency”.
 
However, Bakhash teaches “delivering to user devices geographically proximate to the associated local network appliance at least a portion of the content channels stored as local content on the associated local network appliance to thereby provide that content to one or more of the group of users with reduced latency (see Para [0089]-[0093], the 3D GUI program allows the end user to publish their spaces to a GUI server, such as by clicking a publish button or the like within the program.  The 3D GUI program saves the file by uploading it or pushing it to the server and creates an address for this file as a URL, wherein one or multiple users could visit this published URL at the same time, and visiting this URL would launch the 3D GUI Active X control on each of the end users' client computers and independently download the most recent version of the file to each of the multiple users' computers and Para [0187] teaches the display of 3D on a computer screen may involve a run-time execution model that plays a previously programmed 3D space like a tape-recording or animation in a window or web browser as a one-way broadcast medium)”.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Soroca’s method for delivering content on the mobile communication facility to include the teaching of Liu’s method for organizing contextual data with the teachings of Bakhash’s method for utilizing of using Internet, downloading and delays to ontological evaluation and filtering of digital content to provide the content to a client device. Soroca, Liu and Bakhash are in the same field of invention because all of them teach content delivery system. One would have been motivated to make this modification because it provides transmission or data-processing mode in which the data is entered in an interactive session where an application can respond fast enough to affect later data input as taught by Bakhash.

Regarding claim 2, Soroca teaches the step of evaluating metadata associated with the user request comprises at least one of processing content metrics and processing server identifiable information (see Para [0209], suggestions, information, and mobile content to be downloaded to the mobile communication facility 102 may be generated by a server 134 or mobile search host facility 114 by ranking content based upon popularity, the frequency of query activity, frequency within content, the acceleration of the frequency of content, the frequency of purchases, the sales conversion rate, as well as any changes that occur to any of these metrics).

Regarding claim 3, Soroca teaches the aggregated metadata associated back to the local network appliance that received the user request includes at least demographic information (see Para [0065], management of multiple advertisement inventories and processing of publisher content requests, where the monetization platform is further associated with databases containing behavioral, demographic, and geographic data relating to a mobile communication facility user).

Regarding claim 4, Soroca teaches the demographic information comprises historical data (see Para [0520], the mobile subscriber characteristics may include location, personal information, history of the user's web interactions, or a plurality of characteristics, such as location and the time of day).

Regarding claim 5, Soroca teaches the filtering step further comprises the step of determining whether to include newly-requested content in a particular content channel (see Para [0322], the personal filter may perform a reverse phone number process on calls received by or made from the mobile communication facility to determine information about the establishments and individuals called.  Such information may also be matched with the time of day the call was made, the duration of the call, who initiated the call).

Regarding claim 6, Soroca teaches the determining step comprises ascertaining relevance of the newly-requested content with the particular content channel (see Para [0107], it may record the query as entered so that when the mobile communication facility is on-line again, the query can be provided to the network resources such that the information stored locally can be updated.  This may facilitate maintaining the local information such that it has a relevance (because it satisfies a recent user search query to the user, Para [1204] teaches enable targeting an advertisement to a channel or program based on defined content).

Regarding claim 7, Soroca teaches relevance is determined at least in part based on at least one of geographical relevance, socio-economic relevance, ISP vertical relevance, media type, and publisher (see Para [0427], relevance may be based upon semantic similarities, temporal factors, and geographic and/or demographic congruence between the substance of the query entry and that found in the mobile subscriber characteristics database).

Regarding claim 8, Soroca teaches the local network appliance and the user are both located in a multi-dwelling unit (see Para [0366], the user 1104 may be in the area of an office building 1102A and may be looking for the office building 1102A.  The user 1104 may enter a search query with the name of the office building 1102B, and the name of the office building may be combined with the user's location and time of day to better target search results for the user).

Regarding claim 9, Soroca teaches the local network appliance and a device by which the user sends the user request are connected by a high speed local network (see Para [0811], the tracked on-line information may include tracking clicks, clickthroughs, queries, clicks following queries, WAP sites visited, WAP portals visited, information reviewed from a DEC directory (e.g., a carrier's catalog), information reviewed from a billing history associated with a user, information about payment methods, purchases, payment timing, timing of online interactions and/or the location, and speed and direction of the mobile communication facility 102 at the time of the online interaction).

Regarding claim 10, Soroca teaches the multi-dwelling unit is one of a group comprising an apartment building, an office building, and a dormitory (see Para [0366], the user 1104 may be in the area of an office building 1102A and may be looking for the office building 1102A.  The user 1104 may enter a search query with the name of the office building 1102B, and the name of the office building may be combined with the user's location and time of day to better target search results for the user).

Regarding claim 11, Soroca teaches comprising the step of downloading to the appliance content comprising at least part of at least one content channel (see Para [0109], when connected to a network, and a user selects a local result, the mobile communication facility may automatically use a corresponding link downloaded from the search results of the network resources).

Regarding claim 12, Soroca teaches developing ontological relevancies comprises at least in part trend data aggregated across a plurality of multi-dwelling units (see Para [0366], the user 1104 may be in the area of an office building 1102A and may be looking for the office building 1102A.  The user 1104 may enter a search query with the name of the office building 1102B, and the name of the office building may be combined with the user's location and time of day to better target search results for the user).

Regarding claim 13, Soroca teaches wherein the local network appliance comprises a plurality of network appliances (see Para [0077], the mobile network appliance of the mobile communication facility 102 may be a web appliance, network appliance, or a GPS network appliance).

Regarding claim 14, Soroca teaches the local network appliance further comprises a delivery node (see Para [0075], the mobile search host facilities 114, either separately or in combination, may reside locally on the mobile communication facility 102, on the wireless communication facility 104, or on the wireless provider 108, or may be accessible externally through a network).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaashua; Triinu Magi discloses US 2015/0019714 A1 a method of profiling a physical environment via Internet of Things (IoT) devices connected via an IoT integration platform.
Toepper; Torben discloses US 2014/0108958 A1 Method and system for sharing of tags related to content objects among a group of users. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        10/31/2021

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162